Opinion issued December 31, 2009




In The
Court of Appeals
For The
First District of Texas   

_____________

NOS. 01-08-00419-CR  
          01-08-00420-CR  
_____________

SHAUL DAMON CARTER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause Nos. 1041384 and 1008088



MEMORANDUM OPINION 
	Appellant, Shaul Damon Carter, pleaded guilty, without an agreement as to
punishment with the State,  to the offense of possession of a controlled substance and
to the offense of bail jumping and failure to appear.  The trial court then reset the
cases for the preparation of a presentence investigation report.    	Following the presentence investigation hearing, the trial court deferred a
finding of guilt in each case, and placed appellant on community supervision for a
term of 10 years.   Subsequently, the State filed a motion to adjudicate appellant's
guilt in each case.  Appellant entered plea of  not true to the allegations in the State's
motions to adjudicate guilt. After a hearing, the trial court found appellant guilty of
the offenses of  possession of a controlled substance and bail jumping failure to
appeal, and  assessed his punishment in each case at confinement for 25 years.   
 Appellant's counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief for each appeal on
appellant.  Counsel also advised appellant of his right to examine the appellate record
and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed, and appellant has not filed a pro se brief. 
Having reviewed the record and counsel's brief, we agree that the appeals are
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgments of the trial court and grant counsel's motions to
withdraw. (1)  Attorney David L. Garza must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
	We deny as moot any pending motions.
PER CURIAM

Panel consists of Justices Jennings, Higley and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).  				
1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).